Citation Nr: 0107095	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

What evaluation is warranted for osteoarthritis of the left 
ankle, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's friend and appellant's daughter

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2. The veteran's left ankle disorder involves some mild talar 
spurring in the left ankle.  The left ankle disability is 
manifested by complaints of pain with active dorsiflexion to 
15 degrees, passive dorsiflexion to 20 degrees and post-
exercise dorsiflexion to 10 degrees.  Active plantar flexion 
is to 25 degrees, passive plantar flexion is to 30 degrees, 
and post-exercise plantar flexion is to 35 degrees.  

3. Ankylosis, marked limitation of motion, malunion of the Os 
calcis or astragalus, or residuals of astragalectomy of the 
left ankle are not shown by the evidence of record. There is 
no X-ray evidence of service-connected arthritis of 2 or more 
joints with occasional incapacitating exacerbations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of a left ankle fracture have 
not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5003, 5010, 5270-5274 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that the veteran was provided 
a VA examination for evaluation of his left ankle disability.  
In addition, the veteran was requested to provide any 
additional, pertinent medical information.  Thus the Board 
finds that the requirements of Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied and that a remand to the RO is not required.  

Evidence

The veteran's service medical records show that the veteran 
was treated for left ankle pain, and traumatic arthritis of 
the left ankle was found.  VA X-rays taken in October 1998 
showed an approximately 1 cm. plantar calcaneal spur.  On VA 
examination in December 1998, the veteran reported that he 
did not have pain or swelling, but that he had weakness and 
had fallen.  The examiner noted that he was unable to perform 
range of motion testing or objective findings due to poor 
cooperation and intoxication.  In February 1999, the RO 
granted service connection for a left ankle disability and 
assigned a noncompensable evaluation, effective from May 
1998.  

The veteran testified at a personal hearing at the RO in 
December 1999.  He stated that he has leg weakness and give 
way attributable not to his left ankle, but to his left knee.  
As to the ankle, he stated that he had no swelling, that he 
had problems if he stood on his feet for any length of time.  
The veteran's daughter testified that the veteran had to 
retire early because his ankle was unstable.  A complete 
transcript is of record.  

The veteran was examined by VA in August 2000.  The claims 
file was reviewed by the examiner and the veteran's medical 
history was noted.  It was noted that the veteran arrived in 
a wheelchair, finding it more convenient than to ambulate 
with his cane.  It was noted that when he walked with the 
cane, he limped slightly, favoring his left lower limb.  The 
veteran denied pain in the left ankle when he walked.  
Examination of the left ankle showed no deformity or 
swelling, and it was stated that there was no lower leg 
muscle atrophy.  It was reported that the veteran could not 
stand independently on his left leg due to poor balance.  His 
shoes were reported to show normal wear.  The examiner stated 
that there was no ligamentous laxity of the left ankle.  
Range of motion was noted as follows: 


Motion                             Active ROM        Passive 
ROM             Postexercise ROM

Dorsiflexion                     15 degrees          20 
degrees                    10 degrees
Plantar flexion                  25 degrees          30 
degrees                    35 degrees

It was stated that the veteran reported having pain following 
exercise with active plantar flexion at full range.  It was 
noted that there was no increased fatigability, 
incoordination, or loss of strength following exercise.  It 
was stated that resisted ankle movements were of normal 
strength and pain free.  There was no tenderness and no 
evidence of effusion or synovial thickening.  It was stated 
that the veteran's X-ray reports indicated mild talar 
spurring in the left ankle.  The examiner noted that there 
was no ligamentous laxity present in the left ankle.  

In October 2000, the RO increased the veteran's evaluation to 
10 percent, effective from May 1998.  

Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2000) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time. 38 C.F.R. § 4.1 (2000).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited. 38 C.F.R. § 4.14 (2000). 
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  When the Rating Schedule does not list a precise 
disability, "it will be permissible to rate [the disability] 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous." 38 C.F.R. § 4.20 
(2000).  In considering the severity of a disability, it is 
essential to trace the medical history of the veteran. 38 
C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals, hereinafter, The Court), held that 38 C.F.R. §§ 
4.40, and 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The RO rated the veteran's left ankle disability pursuant to 
DC 5271 for limitation of motion of the ankle.  38 C.F.R. § 
4.71a, DC 5271 (2000).  DC 5271 authorizes a 10 percent 
disability rating for "moderate" limitation of motion, and a 
20 percent rating for "marked" limitation of motion.  Id. 

Here, the medical evidence shows that the veteran's left 
ankle displays some decreased motion on dorsiflexion and on 
plantar flexion.  Active dorsiflexion was to 15 degrees, 
passive dorsiflexion was to 20 degrees and post-exercise 
dorsiflexion was to 10 degrees.  Active plantar flexion was 
to 25 degrees, passive plantar flexion was to 30 degrees, and 
post-exercise plantar flexion was to 35 degrees.  Normal 
ankle dorsiflexion is from 0 to 20 degrees, while normal 
ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71a, Plate II (2000).  The Board concludes that these 
results of range of motion testing are not indicative of 
"marked" limitation.  In the Board's opinion, these objective 
results are indicative of no more than moderate limitation of 
motion.  

In addition, the Board must also consider the functional 
impairment caused by the veteran's left ankle, see DeLuca v. 
Brown, supra.  In this regard, the Board notes that he 
reports having pain of the ankle after exercise.  It is noted 
that he had a mild limp when he ambulates.  The Board notes 
that the veteran has been diagnosed with a left knee 
disability which is not service-connected and which has been 
noted by the veteran on examination to give him more problems 
than his left ankle.  He also testified that his left lower 
limb gave out due to his left knee problems.  As to the left 
ankle, there was no showing of any flare-ups, dislocations, 
or subluxation of the ankle.  There was no laxity.  In terms 
of strength, examination found no loss of strength.  There 
was no indication of atrophy and the examiner noted that 
there was no fatigability.  The Board finds that this 
impairment, showing objective loss of motion, is indicative 
of disability resembling no more than "moderate" limitation 
of range of motion.  Therefore, the Board finds his current 
10 percent disability rating under DC 5271 appropriate.  
However, it also finds that his objective symptoms and 
functional impairment are not of such severity as to resemble 
"marked" limitation of motion.  As a result, it concludes 
that a 20 percent disability rating under DC 5271 is not 
warranted. 38 C.F.R. § 4.71a, DC 5271 (2000).  

The Board notes that the Rating Schedule authorizes a 
disability rating in excess of 10 percent for ankylosis of 
the ankle (DC 5270), ankylosis of the subastragalar or tarsal 
joint (DC 5272), malunion of the Os calcis or astragalus (DC 
5273), or astragalectomy (DC 5274). 38 C.F.R. § 4.71a, DC 
5270-5274 (2000).  However, the medical evidence does not 
indicate that these disorders exist, and the veteran has not 
claimed that these disabilities are manifested.   Therefore, 
these DCs are not applicable in this case.  

Since the veteran's left ankle disability involves 
degenerative arthritis, it may alternately be rated under DC 
5010 for traumatic arthritis. 38 C.F.R. § 4.71a, DC 5010 
(1999).  DC 5010 is to be rated pursuant to DC 5003 for 
degenerative arthritis. 38 C.F.R. § 4.71a, DC 5003 (2000).  
DC 5003 authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id. The Board has already 
considered the evaluation of the veteran's left ankle 
disability based on limitation of motion, i.e. DC 5271, and 
concluded that a rating in excess of 10 percent was not 
warranted. A disability rating in excess of 10 percent is 
otherwise warranted under DC 5003 and 5010 only if there is 
X-ray evidence of 2 or more affected joints with occasional 
incapacitating exacerbations. Id. Here, there is no evidence 
of 2 or more affected joints, nor of episodes of 
incapacitating exacerbations. Thus, a higher rating is not 
authorized pursuant to DC 5010.

Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's left 
ankle disability. Although the Board finds that DC 5271 is 
the most appropriate DC under which to rate his disability, 
the Board finds no diagnostic code for ankle disabilities 
under the Rating Schedule, and no functional effects, that 
would entitle the veteran to a higher rating.   

The Board notes that the veteran appealed the initial 
assignment of a noncompensable disability rating (which was 
increased to 10 percent, effective back to the date of his 
original grant of service connection).  This necessitates 
that the Board consider not only whether he is currently 
entitled to an increased disability rating, but also whether 
or not he was entitled to an increased disability rating at 
any time since the effective date of the initial grant of 
service connection, even if only temporarily. Fenderson v. 
West, 12 Vet. App. 119, 126 (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500 (2000).  Here, the Board finds no 
evidence that the veteran's service-connected left ankle 
disability warranted a disability rating in excess of 10 
percent at any time during the pendency of this appeal, even 
if only temporarily.  No evidence shows "marked" limitation 
of motion, arthritis of 2 or more joints, or any other ankle 
pathology warranting a rating in excess of 10 percent. 
Therefore, his disability is not entitled to a "staged 
rating." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

In light of the above, the claim for an increased disability 
rating is denied.


ORDER

An increased evaluation for osteoarthritis of the left ankle 
beyond 10 percent is not warranted at any time during the 
appeal period.    




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

